CROSSHAIR EXPLORATION & MINING CORP. CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2009 (Expressed in Canadian Dollars) The accompanying notes are an integral part of these consolidated financial statements. DAVIDSON & COMPANY LLP Chartered Accountants: A Partnership of Incorporated Professionals INDEPENDENT AUDITORS’ REPORT To the Shareholders of Crosshair Exploration & Mining Corp. We have audited the consolidated balance sheets of Crosshair Exploration & Mining Corp. as at April 30, 2009 and 2008 and the consolidated statements of operations, shareholders' equity and cash flows for the years ended April 30, 2009, 2008 and 2007.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidatedfinancial statements present fairly, in all material respects, the financial position of the Company as at April 30, 2009 and 2008 and the results of its operations and cash flows for the years ended April 30, 2009, 2008 and 2007 in accordance with Canadian generally accepted accounting principles. "DAVIDSON & COMPANY LLP" Vancouver, Canada Chartered Accountants June 9, 2009 COMMENTS BY AUDITORS FOR U.S. READERS ON CANADA – U.S.
